Title: To Thomas Jefferson from William C. C. Claiborne, 28 August 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Nachitoches August 28th. 1806.
                        
                        My official Letter of this date, to the Secretary at War, will inform you of the state of things in this
                            quarter,—the reasons which occasioned my visit to this Post, and the part I have acted since my arrival. In addressing you
                            therefore at this time, I have only to announce an event, which unpleasant as it may be, is nevertheless proper to
                            acquaint you of.—Lieutenant Lewis of the Army, who I learn was your nephew, died a few Days since at Camp-Hamilton, in the County of Opelousas; he had lately joined the Army, and
                            was on his arrival in good health; but was soon hurried into another
                            world by a violent Fever:—During his Illness, he had the best medical assistance which the Country afforded, & experienced all the friendly attentions, which a benevolent Society could
                            render.
                        Lieutenant Lewis promised to make an excellent Officer, and his Death is Sincerely lamented. 
                  I am Dr Sir,
                            With great respect Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    